DETAILED ACTION
Claims 1, 3–5, and 7 are currently pending in this Office action.  Claims 2 and 6 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 06/10/2022, with respect to the rejection(s) of:
claims 1–5 under 35 U.S.C. 102(a)(1) as being anticipated by Beard et al. (US 4528311 A);
claims 1, 6, and 7 under 102(a)(1) as being anticipated by Chow et al. (US 5684636 A)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejections are withdrawn in view the of amendment narrowing claim 1 to an optical element and requiring component A to have at least one acryl group or methacryl group.  However, upon further consideration, a new ground(s) of rejection is made below.

Specification
	The objection to the specification is withdrawn in light of the amendment correcting the same.

Claim Interpretation
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  MPEP 2111.02.
	Here, the recitation “for chromatic aberration correction” in claim 1 and the claims depending therefrom is interpreted as an intended use of the optical resin material. This is because the body of claim 1 defines a structurally complete invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim(s) 1 and 3–5 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2003/0225181 A1).
	With respect to claim 1, Liao teaches an ophthalmic lens made from a cured hydrophobic acrylamide copolymer comprising, in relevant part, a UV absorbing constituent selected from the group consisting of acrylate or methacrylate functionalized benzotriazoles and benzophenones.  claim 17, ¶ 29.  The content of UV absorbing constituent is about 0.05 to about 5 weight percent of the copolymer and 2-[3-(2H-Benzotriazol-2-yl)-4-hydroxyphenyl]ethyl methacrylate is exemplified as the benzotriazole.  Id. at claim 17, ¶ 26.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Liao teaches a content of acrylate or methacrylate functionalized benzotriazoles that overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a copolymer by employing a content of component A as claimed.
	With respect to claim 3, Liao exemplifies 2-[3-(2H-Benzotriazol-2-yl)-4-hydroxyphenyl]ethyl methacrylate as the benzotriazole.  ¶ 26.  This is synonymous with 2-(2’-hydroxy-5-methacryloylethylphenyl)-2H-benzotriazole as evidenced by “CAS Registry Number 96478-09-0,” CAS SciFindern. American Chemical Society (2022).
	With respect to claim 4, Liao teaches that the content of UV absorbing constituent is about 0.05 to about 5 weight percent of the copolymer.  ¶ 26.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.  Otheriwise, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	Given that Liao teaches an “about” range of UV absorbing constituent, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a copolymer by employing a content of component A as claimed.  Alternatively, assuming arguendo that Liao only teaches a UV absorbing constituent that is close to the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a copolymer by employing a content of component A as claimed with a reasonable expectation that the resulting copolymer would exhibit similar properties.
	With respect to claim 5, Liao teaches that the copolymer comprises at least 90 weight percent of acrylamide monomers (“first constituent”) and acrylate/methacrylate monomers (“second constituent”); and about 2 to about 8 weight percent of an acrylate- or methacrylate-type crosslinking agent.  ¶¶ 23.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Liao teaches a content of a polymerization composition that substantially overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a copolymer by employing a content of component B as claimed.

Claim(s) 1, 3–5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2017-0112555 A, machine translation) as evidenced by Nakamura et al. (US 2002/0045702 A1).
	With respect to claims 1, 3, and 4, Choi teaches a copolymer comprising a compound of Formula 1:

    PNG
    media_image1.png
    126
    203
    media_image1.png
    Greyscale
,
wherein R1 is hydrogen or an alkyl group, R2 is a single bond, an alkylene group, an alkylidene group or an arylene group, R3 is a benzotriazole group, a benzophenone group, a triazine group, a benzoate group, an aryl ester group, an oxanilide group, or a pyrene group, wherein the content of the compound of Formula 1 is 1 to 20 parts by weight (pbw) of relative to 100 pbw of the polymer; and an optical film comprising the crosslinked polymer.  claims 5, 7; ¶ 18. The copolymer also contains (meth)acrylic aid ester-based monomers as comonomers because they provide optimal glass transition temperature, cohesive force, and adhesion properties.  Id. at ¶ 15.  As the compound of Formula 1, all of the examples employ the commercial benzotriazole compound RUVA-93, which is 2-(2’-hydroxy-5-methacryloylethylphenyl)-2H-benzotriazole as evidenced by Nakamura Par. 182.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Choi teaches a content of a compound of Formula 1 that substantially overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a copolymer by employing a content of component A as claimed.
	With respect to claim 5, Choi teaches that the comonomer polymerized unit content is 30 to 95 pbw of the polymer.  ¶ 17.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Choi teaches a content of a polymerization composition that substantially overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a copolymer by employing a content of component B as claimed.
	With respect to claim 7, Choi teaches a polarizing plate comprising a polarizer and the optical film formed on one or both sides of the polarizer.  claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763